Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 1 of 65 PageID 11




                               EXHIBIT 1
                    Second Amended Complaint
          Case 5:20-cv-00069-JSM-PRL
Filing # 95075605                      Document
                   E-Filed 08/30/2019 06:53:17  1-1 Filed 02/18/20 Page 2 of 65 PageID 12
                                               PM


                         IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT
                                 IN AND FOR MARION COUNTY, FLORIDA

                                     GENERAL JURISDICTION DIVISION

                                                         CASE NO. 2016-CA-000167
         A.A.,

                 Plaintiff,
         vs.

         THE BOY SCOUTS OF AMERICA
         NORTH FLORIDA COUNCIL,
         INC., BOY SCOUTS OF
         AMERICA, AND SILVER
         SPRINGS SHORES
         PRESBYTERIAN CHURCH, INC.,

               Defendants.
         ___________________________________/


                              SECOND AMENDED COMPLAINT FOR DAMAGES

                 Plaintiff, A.A, by and through his undersigned counsel, files this Complaint against

         Defendants, THE BOY SCOUTS OF AMERICA, a foreign corporation authorized to do

         business in Florida (hereinafter referred to as the “BSA”), the NORTH FLORIDA COUNCIL,

         INC., BOY SCOUTS OF AMERICA, a corporation authorized to do business in Florida

         (hereinafter referred to as the “NORTH FLORIDA COUNCIL”), and the SILVER SPRINGS

         SHORES PRESBYTERIAN CHURCH, INC., a corporation authorized to do business in Florida

         (hereinafter referred to as the “SILVER SPRINGS SHORES”) and for good cause, states:

                                                 INTRODUCTION

                 1.      General Statement of Claims: This Complaint is based on the childhood sexual

         abuse of Plaintiff, A.A. caused by the negligent, willful, wanton, reckless and tortious acts and

         omissions of BSA, NORTH FLORIDA COUNCIL, SILVER SPRINGS SHORES, Scoutmaster

         Steve Fout and other agents of the BSA, and George Fout, formerly an Assistant Scoutmaster.
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 3 of 65 PageID 13



        2.         At all relevant times, George Fout was the agent of Defendant BSA, the NORTH

FLORIDA COUNCIL and SILVER SPRINGS SHORES. These claims relate to acts of sexual

battery as described in Section 794.011, Florida Statutes suffered by the Plaintiff, A.A., while he

was a participant in the programs operated by the Defendants, and each of them.

        3.         As more particularly described herein, the Plaintiff suffered the sexual battery

described herein as a result of the neglect of the BSA, the NORTH FLORIDA COUNCIL and

SILVER SPRINGS SHORES and their respective agents to, among other things, exercise due

care in the administration, management and operation of its scouting program, their breach of

their fiduciary duties and their vicarious liability for the acts of their agents.

        4.        Jurisdiction and Venue:       This is an action for damages that exceed Fifteen

Thousand Dollars ($15,000.00), exclusive of interest, costs and attorneys' fees.

        5.        Venue is proper in Marion County, Florida because the events giving rise to this

action occurred in Marion County, Florida. .

        6.         The Parties:    A.A. is currently an adult residing in Marion County, Florida.

The initials “A.A.” are used to protect the identity of Plaintiff from public disclosure. The

identity and further relevant details shall be disclosed to the Defendants off record and

confidentially.

        7.         At all relevant times, A.A. resided in Marion County, Florida.

        8.         A.A. was a member of the Boy Scouts of America Troup 448.

        9.         Plaintiff met his abuser, George Fout, due to George Fout’s role as the Assistant

Scoutmaster of Troup 448.




                                                    2
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 4 of 65 PageID 14



         10.    SILVER SPRINGS SHORES was the chartering organization for Troop 448, or

such other Boy Scout Troop as A.A. was a member (herein collectively referred to as “Troop

448”).

         11.    The BSA is a foreign corporation authorized to do business in the state of

Florida.

         12.    At all relevant times, BSA controlled or had the right to control the NORTH

FLORIDA COUNCIL and the sponsoring organizations, which implemented BSA’s scouting

program, including, without limitation, SILVER SPRINGS SHORES.

         13.    The NORTH FLORIDA COUNCIL is a corporation authorized to do business in

the State of Florida and is located in Duval County, Florida.

         14.    At all relevant times, the NORTH FLORIDA COUNCIL was an agent of BSA,

subject to BSA’s control or right to control.

         15.    As Defendant BSA’s agent, the NORTH FLORIDA COUNCIL controlled or

had the right to control local troops directly, or through their sponsoring organizations, including,

without limitation, SILVER SPRINGS SHORES.

         16.    SILVER SPRINGS SHORES is a corporation authorized to do business in the

State of Florida and is located in Marion County, Florida. At all relevant times, SILVER

SPRINGS SHORES was an agent of BSA and the COUNCIL, subject to their control or right to

control.

         17.    As Defendant BSA and NORTH FLORIDA COUNCIL’ agent, SILVER

SPRINGS SHORES controlled or had the right to control the programs and troops that it

sponsored, including its Scoutmaster and Assistant Scoutmasters.




                                                 3
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 5 of 65 PageID 15



       18.      The BSA, NORTH FLORIDA COUNCIL and SILVERS SPRINGS SHORES

will be collectively referred to herein as the Boy Scout Defendants. When so used, the term

references each in their respective individual capacities.

       19.      Steve Fout was the Scoutmaster and leader of Troop 448.

       20.      George Fout was Steve’s son and was an Assistant Scoutmaster of Troop 448.



                                              The BSA

       21.     The BSA is a large youth-serving organization which promotes, markets, and

encourages parents to enroll their children in the BSA. Enrollment in the BSA requires parents to

entrust their children’s health and safety to the BSA and requires children to engage in activities

that expose them to adults and others. Much of the BSA’s activities include over-night outings,

camping trips, and trips away from parents.



 The Hierarchy of the BSA and the BSA’s Control Over Its Agent Scouting Organizations

       22.     The BSA has established its presence through the use of a hierarchical system,

whereby local Councils and chartering organizations implement and maintain the BSA’s

program at a local level under the BSA’s guidance and control.

       23.     Organizationally, the BSA is separately incorporated from local councils, but the

BSA and the BSA’s local councils comprise a tightly integrated, hierarchal organizational

structure under the BSA’s control at the top.

       24.     The BSA issues the Boy Scouts of America name, emblems, badges, markings,

and youth programs to the Councils and chartering organizations. The BSA requires the local




                                                 4
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 6 of 65 PageID 16



Council and troops within a local Council to strictly adhere to the BSA’s organizational charter

and standards of leadership.

       25.     For example, all members of scout troops chartered through a local council must

be registered and pay dues to the BSA. The BSA oversees and controls all professional staffing

of local councils. Local councils may not employ any professional scouts who are not drawn

from a BSA approved candidate list that the BSA compiled and maintained. Local councils are

not permitted to use any programs or materials that the BSA has not supplied or approved.

       26.     Unless the BSA has selected and approved them, no adult scout leader, whether

paid or volunteer, may serve in a local troop or council.

       27.     The BSA asserts First Amendment associational rights to exclude Scoutmasters

and volunteers who do not share their values or beliefs and anyone else it chooses from

participating in scouting. Indeed the BSA has successfully asserted these associational rights in

trial, appellate and over their volunteer and are judicially estopped from asserting that they do

not have control or a special relationship with their Scoutmasters and volunteers. See, for

example, Boy Scouts of American vs. Dale, 530 U.S. 640 (2004). The BSA is similarly judicially

estopped from arguing that these Scoutleaders and volunteers are not their agents.

       28.     The BSA provides a wide variety of management services to locals councils and

troops, including insurance and risk management, marketing, education, training, scout camps,

facilities, media relations, and human resources. Duplicate personnel files on local council

employees are maintained at the local council and at the BSA’s national headquarters.

       29.     The BSA creates the bylaws, rules and regulations that every chartering

organization must adhere to in implementing and running the BSA’s scouting program.

Significantly, the BSA’s bylaws obligate a chartering organization to provide adequate facilities,




                                                 5
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 7 of 65 PageID 17



supervision, and leadership for the troop in exchange for the granting of a charter to run a local

scouting troop.

       30.        A local scouting troop cannot exist without the support of a chartering

organization that has received a charter from the BSA authorizing the chartering organization to

implement and run the BSA’s scouting program.

       31.        Under the BSA bylaws, each chartering organization is required to select at least

three people over the age of 21 to serve as the Troop Committee. The Troop Committee then

selects the Troop Scoutmaster. The BSA must approve scout leaders, whether paid or volunteer,

to serve in a local troop or council.

       32.        Together, the Troop Committee and the Scoutmaster are responsible for the

general program and supervision of the troop.

       33.        Further, each chartering organization is required to appoint a representative other

than the Scoutmaster or Assistant Scoutmaster to serve as its institutional representative on the

local Council.

       34.        A chartering organization must reapply to the BSA every year for a renewed

charter in order to continue to operate a local troop. The BSA may revoke a chartering

organization’s charter at any time should the chartering organization be found to deviate from the

BSA’s charter and bylaws.

       35.        This chartering system reveals the BSA’s consent to allow local chartering

organizations to operate the scouting program on its behalf and the chartering organizations’

consent to operate the local troops subject to the BSA’s control or right to control. Accordingly,

the chartering organizations, such as SILVER SPRINGS SHORES, are the agents of the BSA.




                                                   6
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 8 of 65 PageID 18



       36.     The BSA uses a similar structure in relation to its local Councils, such as the

NORTH FLORIDA COUNCIL. The BSA issues a charter to an approved local Council

authorizing the local Council to administer the scouting program to the local scout troops within

the region on behalf of the BSA.

       37.     The local Councils are subject to the same bylaws, rules and regulations as the

chartering organizations. If a local Council deviates from the rules and regulations established by

the BSA, then the local Council may have its charter revoked.

       38.     All local Councils must apply to the BSA for renewal of their charters annually.

       39.     It is the duty of the local Council to promote, support, and maintain the BSA

scouting regime amongst all local troops within the local Councils area.

       40.     The chartering system shows the BSA’s consent to allow local Councils to

operate the scouting program on its behalf within a specific geographic region, and the local

Councils consent to operate the scouting program subject to the BSA’s control or right to control.

Thus, the local Councils are agents of the BSA.

       41.     The BSA cannot operate its scouting program without the consent and

cooperation of the local Councils and chartering organizations.       Conversely, the chartering

organizations and local Councils cannot operate and supervise local scouting troops without the

consent of the BSA.

       42.     At all relevant times, Defendant NORTH FLORIDA COUNCIL and/or Defendant

SILVER SPRINGS SHORES were serving as Defendant the BSA’s agents by implementing and

maintaining the BSA’s scouting program on a local level.




                                                  7
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 9 of 65 PageID 19



                     The BSA, NORTH FLORIDA COUNCIL’s and
                SILVER SPRINGS SHORES Special Relationship with A.A.

       43.     The Boy Scout Defendants have a special relationship with A.A., for reasons

which included, without limitation, the following:

               a.     A.A. and his family imposed confidence in The Boy Scout Defendants
                      through A.A.’s participation in Boy Scouts of America Troop 448 that
                      A.A. would, among other things, learn the values and characteristics that
                      Defendants promote through involvement with the BSA, and ultimately
                      would be safe from harm in doing so;

               b.     It is through A.A.’s involvement with The Boy Scout Defendants, and
                      George Fout’s relationship with The Boy Scout Defendants that A.A. was
                      abused by George Fout;

               c.     The Boy Scout Defendants had a direct and special relationship with
                      scouts who participated in its programs. A.A. was a child at the time of the
                      abuse. The abuse began and often occurred when A.A. was placed in the
                      care and custody of Defendants The Boy Scout Defendants, with the
                      resulting loss of control to protect himself;

               d.     A.A. was a child at the time of the abuse. He was raped and molested at
                      locations and under circumstances where he was unable to protect himself
                      or was otherwise unable to avail himself of his legal guardian for their
                      ordinary source of protection or were otherwise relying entirely on the
                      Boy Scout Defendants and their agents, including Scoutmaster Steve Fout,
                      for his protection, and

               e.     The Boy Scout Defendants, were substituting for A.A.’s parents during the
                      relevant times.


     BSA, NORTH FLORIDA COUNCIL’s and SILVER SPRINGS SHORES Special
                   Relationship with, and Constructive Control
              over Scoutmaster Steve Fout, and his Agency for them.

       44.     At all relevant times, A.A. was enrolled in the Boy Scouts of America scouting

program.

       45.     At all relevant times, A.A. was a member of Boy Scouts of America Troop 448 in

Ocala, Florida. Troop 448 was chartered by Defendant SILVER SPRINGS SHORES,



                                                8
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 10 of 65 PageID 20



        46.   Troop 448 was under the jurisdiction of Defendant NORTH FLORIDA

COUNCIL.

        47.   Each of SILVER SPRINGS SHORES and the NORTH FLORIDA COUNCIL

were under the ultimate control and authority of the BSA.

        48.   But for the BSA’s consent, neither SILVER SPRINGS SHORES, nor the

NORTH FLORIDA COUNCIL would have authorization to carry out activities in the name of

the BSA, including conducting the activities of Troop 448.

        49.   As the chartering organization of Troop 448, Defendant SILVER SPRINGS

SHORES was responsible for providing adequate facilities, supervision, and leadership for the

troop, subject to the approval of the Council and the BSA and consistent with their direction and

policies.

        50.   The troop meetings were held in facilities owned or operated by Defendant

SILVER SPRINGS SHORES. Certain activities were held in facilities owned or operated by the

Council and the BSA.

        51.   At all times material hereto, the Boy Scout Defendants installed Steve Fout as the

Scoutmaster (a/k/a Troop Leader) for Troop 448.

        52.   As the Scoutmaster of Troop 448, Steve Fout led troop meetings, trained troop

members in scout craft and survival skills, helped and encouraged troop members to earn merit

badges, planned and led troop activities, coordinated troop fundraising and oversaw the Troop

activities.

        53.   At all times relevant, Steve Fout was subject to the approval, direction, control

and authority of the Boy Scout Defendants.




                                               9
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 11 of 65 PageID 21



       54.      Steve Fout had the specific authorization from the Boy Scout Defendants to wear

the BSA badge and insignia and other indicia and brands of the BSA, to hold himself out as a

leader for the BSA and to lead meeting and events on the premises of the BSA and Silver

Springs Shores.

       55.      In fact, Steve Fout did hold himself out as such, lead meetings and took the

scouts, including A.A. on events, including overnight campouts, on the premises of the Boy

Scout Defendants.

       56.      Steve Fout’s activities, and each of them, were specifically sanctioned by the Boy

Scout Defendants. At all times relevant, the Boy Scout Defendants had the control or the ability

to control, Steve Fout’s display of his the BSA badge and insignia and other indicia and brands

of the BSA.

       57.      But for the Boy Scout Defendants’ consent, neither Steve Fout would have

authorization to carry out activities in the name of the BSA, including conducting the activities

of Troop 448.

       58.      The subject authorization was designed to instill, and did instill, trust and

confidence in Steve Fout by the parents, guardians and scouts and further served to promote the

BSA brand.

       59.      But for Steve Fout’s position with the Boy Scout Defendants, A.A. would not

have been permitted to spend overnights at his home. There is a causal connection between

Steve Fout's position with the Boy Scout Defendants and A.A.’s abuse.

       60.      A.A. and his guardians each perceived Steve Fout to be a representative of the

BSA, the Council and Silver Springs Shores and to be a person whom they could entrust with

A.A.



                                                10
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 12 of 65 PageID 22



        61.       At all times relevant hereto, Steve Fout was an Assistant Scoutmaster for Troop

448 and was selected, accepted, ratified, approved and authorized by the Boy Scout Defendants

to serve in his capacity for the purpose of educating, instructing and training young boys,

including A.A. in morality, patriotism and various life skills.

        62.       At all times relevant hereto, Steve Fout served and acted as a duly authorized and

ratified agent, employee, servant, representative and/or volunteer of the Boy Scout Defendants,

and was subject to the authority, dominion and control of the Boy Scout Defendants.

        63.       Steve Fout had actual or apparent authority to act on behalf of the BSA, the

Council and Silver Springs Shores, and each of them.

        64.       As a result there was, at all relevant times, a special relationship and agency

between Steve Fout and Boy Scout Defendants.


         BSA, NORTH FLORIDA COUNCIL’s and SILVER SPRINGS SHORES
     Special Relationship with, and Constructive Control over perpetrator and assistant
                    Scoutmaster, George Fout, and his Agency for them.

        65.       At all times material hereto, the Boy Scout Defendants installed George Fout, as

an Assistant Scoutmaster (a/k/a Assistant Troop Leader) for Troop 448. George Fout was Steve

Fout’s son.

        66.       At all times material hereto, Assistant Scoutmaster George Fout was under the

direct supervision of Scoutmaster Steve Fout.

        67.       As the Assistant Scoutmaster of Troop 448, George Fout assisted Steve Fout in

his activities.

        68.       As the Assistant Scoutmaster of Troop 448, George Fout led troop meetings,

trained troop members in scout craft and survival skills, helped and encouraged troop members




                                                  11
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 13 of 65 PageID 23



to earn merit badges, planned and led troop activities, coordinated troop fundraising and oversaw

the Troop activities.

       69.      At all times relevant, George Fout was subject to the approval, direction, control

and authority of The Boy Scout Defendants.

       70.      George Fout had the specific authorization from the Boy Scout Defendants to

wear the BSA badge and insignia and other indicia and brands of the BSA, to hold himself out as

a leader for the BSA and to lead meeting and events on the premises of the BSA and Silver

Springs Shores.

       71.      In fact, George Fout did hold himself out as such, lead meetings and took the

scouts, including A.A. on events, including overnight campouts, on the premises of the Boy

Scout Defendants.

       72.      George Fout’s activities, and each of them, were specifically sanctioned by the

Boy Scout Defendants. At all times relevant, Boy Scout Defendants had the control or the ability

to control, George Fout’s display of his the BSA badge and insignia and other indicia and brands

of the BSA.

       73.      But for the Boy Scout Defendants consent, George Fout would not have

authorization to carry out activities in the name of the BSA, including conducting the activities

of Troop 448.

       74.      The subject authorization was designed to instill, and did instill, trust and

confidence in George Fout by the parents, guardians and scouts and further served to promote the

BSA brand.




                                                12
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 14 of 65 PageID 24



       75.     But for George Fout’s position with the Boy Scout Defendants, A.A. would not

have been permitted to spend overnights at his home. There is a causal connection between

Steve Fout’s position with the Boy Scout Defendants and A.A.’s abuse.

       76.     A.A. and his guardians each perceived George Fout to be a representative of the

Boy Scout Defendants and to be a person whom they could entrust with A.A.

       77.     At all times relevant hereto, Steve Fout was an Assistant Scoutmaster for Troop

448 and was selected, accepted, ratified, approved and authorized by the Boy Scout Defendants

to serve in his capacity for the purpose of educating, instructing and training young boys,

including A.A. in morality, patriotism and various life skills.

       78.     At all times relevant hereto, Steve Fout served and acted as a duly authorized and

ratified agent, employee, servant, representative and/or volunteer of the Boy Scout Defendants,

and was subject to the authority, dominion and control of the Boy Scout Defendants.

       79.     George Fout had actual or apparent authority to act on behalf of the Boy Scout

Defendants, and each of them.

       80.     As a result there was, at all relevant times, a special relationship and agency

between George Fout and The Boy Scout Defendants.




                                                 13
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 15 of 65 PageID 25



                     George Fout’s Grooming and Preparation of A.A. and
                      Three (3) Other Scouts from Troop 448 for Abuse.

         81.     Perpetrators of sexual abuse against children often “groom” the victim for the

abuse.     This grooming is a process of mental, emotional, psychological and physical

manipulation by which the perpetrator prepares a child, significant others, and the environment

for the abuse of the child. Specific goals include gaining access to the child, gaining the child’s

compliance, and maintaining the child’s secrecy to avoid disclosure. This process serves to

strengthen the offender’s abusive pattern, as it may be used as a means of justifying or denying

their actions.

         82.     The grooming process consists of a series of stages. These include the stages of

selecting a vulnerable victim, gaining access to the child, developing trust, and desensitizing the

victim to touch.

         83.     As to the first stage, when selecting a victim, offenders often target children based

on family situations, such as those living in single family households as often in these cases

children may have less adult supervision or the custodial parent may rely upon others to help

with childcare responsibilities.

         84.     This pattern of grooming and its specific stages are discernable to supervising

adults, including Scoutmasters, particularly if they are properly trained to recognize the behavior.

This “grooming” results in its own resulting psychological and emotional abuse and damage,

separate from the impending physical sexual abuse.

         85.     George Fout engaged in exactly these stages of grooming A.A. prior to and during

his abuse of A.A. George Fout often showered Plaintiff with special attention and otherwise

engaged in the grooming process described.




                                                  14
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 16 of 65 PageID 26



       86.     A.A. met the profile of a particularly vulnerable child, as he was being raised by a

single non-parent adult with no strong male role model.

       87.     At the time that George Fout grooming A.A., he was simultaneously grooming at

least three (3) other child scouts in Troop 448 for sexual abuse, for a total of four (4) scouts in a

single troop undergoing grooming for impending sexual abuse.

       88.     As a result of George Fout’s grooming of A.A., it was foreseeable that George

Fout would ultimately consummate the grooming in its goal of sexual abuse.

       89.     Indeed, ultimately, George Fout’s grooming of each of these four (4) scouts did

result in them suffering his continuous and ongoing sexual abuse.

       90.     This grooming frequently occurred on the premises of SILVER SPRINGS

SHORES and during events sponsored by the BSA.

       91.     Upon information and belief, Troop 448 Scoutmasters knew or should have

known that George Fout was grooming A.A. for abuse and that abuse of A.A. was foreseeable,

impending and ongoing.

       92.     In addition, it is a reasonable inference that, while George Fout was grooming

four (4) scouts under their care, adult supervisors of Troop 448, including Steve Fout, observed

actions and behavior by George Fout by which they knew or should have known that George

Fout was grooming the scouts, including A.A. for abuse and that abuse of A.A. was foreseeable,

impending and ongoing.

       93.     Further, if the Boy Scout Defendants had properly trained adult leaders and

Scoutmasters to identify grooming behavior, they would have identified George Fout as being

actively engaged in grooming four (4) child scouts in their troop and would have been trained to




                                                 15
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 17 of 65 PageID 27



warn A.A. and his parents of the impending abuse and prevent the abuse and the resulting

injuries and damage.


                George Fout’s Abuse of A.A. was Foreseeable and Immanent.

       94.     George Fout’s sexual abuse of A.A. was foreseeable, as the Boy Scout

Defendants each had actual and constructive notice of George Fout’s grooming of A.A., and

actual and constructive notice of the impending and immanent and actual abuse of A.A. and the

abuse, in fact, of A.A.

       95.     This notice included, without limitation:

               a.         That George Fout would engage in a pattern of grooming of A.A. in their
                          presence and on the premises of Silver Springs Shores and at events
                          sanctioned and managed by the BSA and the NORTH FLORIDA
                          COUNCIL;

               b.         That George Fout would engage in a pattern of grooming of three (3) other
                          scouts. in their presence and on the premises of Silver Springs Shores and
                          at events sanctioned and managed by the BSA and the NORTH FLORIDA
                          COUNCIL;

               c.         Upon information and belief and upon reasonable inference, the adult
                          troop leaders should have known that George Fout engaging in grooming
                          of four (4) minor scouts in their presence and on the premises of Silver
                          Springs Shores and at events sanctioned and managed by the BSA and the
                          NORTH FLORIDA COUNCIL;

               d.         On at least one occasion, George Fout touched A.A.’s penis while he was
                          alone in a tent with A.A. at an event on the BSA property which was
                          administrated by the BSA NORTH FLORIDA COUNCIL and SILVER
                          SPRINGS SHORES, providing notice to The Boy Scout Defendants of
                          grooming, sexual abuse, and the ongoing process of grooming, including
                          that George Fout’s propensity to engage in sexual abuse is foreseeable and
                          immanent;

               e.         At times, A.A, would leave scouting events held on Defendants’ premises
                          with Scoutmaster Steve Fout and Assistant Scoutmaster George Fout to
                          spend time at the Fout’s residence in violation of the BSA policy;




                                                  16
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 18 of 65 PageID 28



              f.      Adult scout leaders of Troop 448 knew or should have known that A.A.
                      and other scouts of Troop 448 would visit the home of George Fout and
                      would often spend the night in the bedroom of George Fout, in violation of
                      BSA policy;

              g.      Steve Fout, as agent for the BSA, the NORTH FLORIDA COUNSEL and
                      SILVER SPRINGS SHORES was personally present over the course of
                      many years as George Fout, his adult son, took four (4) minor child scouts
                      to his room, each on a series of separate occasions, for hours of “game
                      play” and overnight sleep-overs behind closed doors;

              h.      Steve Fout should have known or was willfully ignorant of the fact that his
                      son was abusing minor children under his roof;

              i.      Steve Fout, as a troop leader and an agent for the BSA, the NORTH
                      FLORIDA COUNSEL and SILVER SPRINGS SHORES knew, should
                      have known or was willfully ignorant that George Fout was actively
                      abusing or posed a threat of sexual abuse to minor scouts under his care.

       96.    During all relevant times hereto, George Fout was conducting himself in such a

manner and fashion that the Boy Scout Defendants knew or should have known that George Fout

had a propensity to commit and engage in sexual misconduct.

       97.    If the Boy Scout Defendants had properly and adequately supervised the conduct

and the activities of George Fout, they would have known or should have known of the

misconduct of George Fout, so as to prevent the sexual abuse and infliction of emotional distress

on A.A.

       98.    Had the Boy Scout Defendants not acted in such a careless, negligent, and/or

reckless manner, they would have known and/or should have known of the conduct of George

Fout, as described herein, and of his propensity to engage in such activities, such that the Boy

Scout Defendants could and/or should have prevented the sexual abuse and the infliction of

physical and emotional distress on A.A.

       99.    As agents for the Boy Scout Defendants, actual or constructive knowledge to

Steve Fout and to adult troop leaders that George Fout posed a risk to the scouts and had a


                                               17
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 19 of 65 PageID 29



propensity to engage in the grooming and sexual abuse is imputed to the BSA, the NORTH

FLORIDA COUNSEL, jointly and severally.


      The BSA, the NORTH FLORIDA COUNSEL and SILVER SPRINGS SHORES
                  Had Constructive Control of the Premises upon which
            George Fout’s Behavior Provided Notice of the Impending Abuse.

       100.    On at least one occasion, George Fout touched A.A.’s penis while he was alone in

a tent with A.A. at the BSA administrated event on the BSA property.

       101.    George Fout’s grooming and resulting psychological and emotional damage

relating to A.A.’s sexual abuse often occurred on property owned and controlled by the BSA and

Silver Shores and during events sanctioned and administrated by the Boy Scout Defendants.

       102.    Similarly, on multiple and continuing occasions, notice of George Fout’s

propensity to commit abuse, including without limitation, his grooming of A.A. and at least four

(4) other scouts occurred on property owned and controlled by Boy Scout Defendants and during

events sanctioned and administrated by the BSA, the Council and Silver Shores.



                                  George Fout’s Abuse of A.A.

       103.    A.A. was introduced to his abuser, George Fout through his membership in the

BSA Troop 448.

       104.    At all times material hereto, George Fout was an adult. At all times material

hereto, A.A. was a minor.

       105.    At all times relevant hereto, for the purpose of furthering his duties as an

Assistant Scoutmaster, George Fout sought and gained the then minor A.A.’s trust, friendship,

admiration and obedience. As a result, A.A. was conditioned to comply with George Fout’s

direction and to look to him as an authority figure.


                                                 18
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 20 of 65 PageID 30



       106.    At all relevant times hereto, using the power, authority and trust of his position as

an Assistant Scoutmaster, and availing himself of the Boy Scout Defendants’ representations to

parents and scouts that tire BSA was a moral and safe place for young boys, George Fout

groomed, enticed, induced, directed, coerced and forced A.A. to engage in deviant sexual acts

with him.

       107.    As the foreseeable extension of the grooming process, George Fout committed a

sexual abuse, sexual touching, penetration, oral and anal sodomy and other acts of sexual battery

constituting violations of Section 794.011, Florida Statutes, upon A.A.

       108.    Eventually, George Fout escalated the frequency of the sexual battery to the point

where he was sexually abusing A.A. approximately once a month.

       109.    At all times relevant hereto, George Fout utilized physical, emotional and spiritual

force and persuasion to impose his moral will upon the then minor A.A. in order to commit

grievous, unspeakable acts of sexual abuse upon the person of then minor A.A. all of which acts

constitute flagrant abuse of the symbolism, power and authority of his position as an Assistant

Scoutmaster.

       110.    The grooming and other notice of George Fout’s propensity for abuse would

frequently occur on the premises of SILVER SPRINGS SHORES and during sanctioned the

BSA events on the BSA property.

       111.    The sexual battery would often take place at George Fout’s home after scouting

events, in which he resided with Steve Fout, his father and the Scoutmaster of Troop 448. Steve

Fout was often present in the home during George Fout’s sexual battery of A.A.




                                                19
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 21 of 65 PageID 31



       112.       At times, A.A, would leave scouting events held on Defendants’ premises with

Scoutmaster Steve Fout and Assistant Scoutmaster George Fout to spend time at the Fout’s

residence in violation of the BSA policy.

       113.       As the sexual battery would continue, without limitation, A.A. would spend the

night at the home of Scoutmaster Steve Fout. This is a clear violation of the BSA policy.

During those occasions, A.A. would be abused by Assistant Scoutmaster George Fout. Steve

Fout was often in the home often when the incidents of sexual battery occurred.

       114.       At no time did the BSA, NORTH FLORIDA COUNCIL, or SILVER SPRINGS

SHORES take steps to ensure the non-sleepover between volunteer leaders and youth in the

BSA’s policy was being implemented and followed by their scoutmasters or scout leaders, and at

no time did the BSA, NORTH FLORIDA COUNCIL, or SILVER SPRINGS SHORES take

steps to ensure that no one-on-one contact between volunteer leaders and youth were being

followed according to the BSA’s polices.

       115.       A.A. was repeatedly abused under circumstances where he was unable to protect

himself or was otherwise unable to avail himself of his legal guardians for their ordinary source

of protection or was otherwise relying entirely on The Boy Scout Defendants, and its agents for

his protection.


      The BSA, the NORTH FLORIDA COUNSEL and SILVER SPRINGS SHORES
            Had Actual or Constructive Control of the Premises upon which
                   Sexual Abuse and related Grooming was committed.

       116.       On at least one occasion, George Fout touched A.A.’s penis while he was alone in

a tent with A.A. at a the BSA administrated event on the BSA property.

       117.       George Fout’s grooming and resulting psychological and emotional damage

relating to A.A.’s sexual abuse often occurred on property owned and controlled by the BSA and


                                                 20
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 22 of 65 PageID 32



Silver Shores and during events sanctioned and administrated by the BSA, the Council and

Silver Shores.

       118.      Similarly, on multiple and continuing occasions, notice of George Fout’s

propensity to commit abuse, including without limitation, his grooming of A.A. and at least three

(3) other scouts occurred on property owned and controlled by the BSA and Silver Shores and

during events sanctioned and administrated by the BSA, the Council and Silver Shores.



                                The BSA’s History of Pedophilia

       119.      The BSA has known for decades of the high degree of risk that adult

Scoutmasters and volunteers may sexually abuse minor scout members.

       120.      Since the early 1900s, the BSA has maintained a system of “Ineligible Volunteer

Files” to track incidents wherein adult Scoutmasters sexually abused scouts. The Ineligible

Volunteer Files contain internal memoranda demonstrating the BSA’s awareness of the ongoing

pedophilia within the BSA, and demonstrated concerns about pedophiles within the BSA

harming their reputation and economic interests.

       121.      These Ineligible Volunteer Files demonstrate the BSA’s vulnerabilities when it

comes to pedophilia within the BSA and includes pedophiles’ techniques used to enter scouting,

their techniques for grooming victims and more.

       122.      In approximately 1972, the BSA implemented a system requiring local Council’s’

scouting executives to complete and send in a form with any available supporting information

about known or alleged sexual abuse committed by adult Scoutmasters in the executives’

jurisdiction. Upon receipt of this information from the local Council, the BSA created an

Ineligible Volunteer File for the abuser and added it to the BSA’s database.




                                                21
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 23 of 65 PageID 33



       123.    By 1977, the BSA was advising all sponsoring organizations to maintain “two

deep leadership” for all scouting activities, wherein two adult Scoutmasters were required to be

present at all times. Ostensibly, this precaution was implemented to help prevent sexual abuse in

scouting.

       124.    Despite the BSA’s extensive and long-standing knowledge of the high degree of

risk of pedophilia in scouting, the BSA did not implement a sexual abuse-prevention education

program until approximately 1988. This program, the Youth Protection Program, was the BSA’s

first effort to educate scouts and their family members about the risk of sexual abuse in scouting,

a risk that continues today.

       125.    The BSA has overwhelming evidence that scouting has particular characteristics

that make the organization vulnerable to pedophiles, including but limited to:

               a.      Joining the BSA provides pedophiles access to boys alone and away from
                       their families in secluded settings like camp-outs and overnight hikes;

               b.      The BSA repeatedly encourages young boys to strictly obey their scout
                       leaders and masters, allowing pedophiles to groom their victims;

               c.      The BSA encourages overnight stays, camping trips and other activities
                       for scouts and scout leaders and masters to be alone together;

               d.      Scouting provides opportunities for a pedophile to seduce a boy by getting
                       him in situations where the boy has to change clothing or spend the night
                       with him;

               e.      A pedophile scout leader can, depending on the pedophile’s preferred
                       victim age, volunteer for and be sure to have access only to boys of a
                       certain age;

               f.      The BSA conditions boys to the concept of strict obedience to the scout
                       leader and a bonding mechanism that pedophiles crave;

               g.      The BSA promotes the idea of secret ceremonies, rituals, and loyalty
                       oaths, all of which help facilitate a pedophile’s efforts to keep his victims
                       silent and compliant;



                                                22
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 24 of 65 PageID 34



            h.    The BSA conducted no criminal background checks on its volunteers;

            i.    The BSA did not prohibit adults from sleeping in tents with boys
                  overnight;

            j.    The BSA did not prohibit adult leaders from spending time alone with
                  individual scouts; i. The BSA did not prohibit adult scout leaders from
                  having contact with scouts outside of authorized scouting activities;

            k.    For decades, the BSA re-admitted pedophiles it had previously removed
                  for child abuse after a period of the BSA “probation,” thereby exposing
                  unsuspecting children to sexual abuse;

            l.    The BSA had a practice of not reporting scout abuse incidents to law
                  enforcement;

            m.    The BSA had a pattern of reaching an accommodation with a pedophile, in
                  which the pedophile would resign from scouting and the BSA would agree
                  not to report the child sexual abuse to civil authorities;

            n.    The BSA refused requests to share its list of known abusers with other
                  youth organizations, knowing that pedophiles it had ejected often joined
                  other youth-serving organizations;

            o.    The BSA refused to produce its I.V. files to its review board and scout
                  safety consultants, who were endeavoring to develop and implement
                  meaningful safeguards and barriers to pedophile infiltration;

            p.    The BSA refused to fingerprint, photograph or perform background
                  checks on its adult volunteers, allowing removed pedophiles using an alias
                  to sneak back in to scouting through another troop;

            q.    The BSA refused to utilize widely accepted organizational best practices
                  that would establish reasonable barriers to intrusion by pedophiles;

            r.    The BSA refused to educate local councils, staff, and troop leaders
                  regarding the true risks posed by pedophiles to scouts; and

            s.    The BSA refused to effectively monitor local councils and troops to
                  ensure that appropriate safeguards were being used in the selection and
                  retention of adult scout leaders.




                                          23
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 25 of 65 PageID 35



       126.    The BSA’s internal records, known as the “Ineligible Volunteer” files (hereinafter

“the I.V. files”), are a unique repository of documents the BSA secretly began amassing shortly

after the BSA’s founding in 1910.

       127.    The I.V. files reveal that the BSA, far from being safe and wholesome, has long

attracted and been a sanctuary for pedophiles.

       128.    The I.V. files contain internal memoranda demonstrating the BSA’s awareness

and concern about the threat that pedophiles in the BSA posed to its name, reputation, and

economic interests, but little concern for the danger pedophiles presented to scouts and others in

the community.

       129.    The IV Files contain internal memoranda demonstrating BSA's awareness and

concern about the threat that pedophiles in BSA posed to its name, reputation, and economic

interests, but little concern for the danger pedophiles presented to scouts and others in the

community. See Exhibit “A” (The Ernst Memorandum evidencing the BSA and the local

council’s ongoing conspiracy to suppress from the public its certain knowledge of its pedophile

infiltration problem), BSA’s I.V. files are a hidden repository of informative data containing the

identities of pedophiles that have successfully infiltrated scouting. The I.V. files highlight BSA's

vulnerabilities, including pedophiles' techniques used to enter scouting, pedophiles' patterns for

grooming victims, and widely-found biographical and behavioral characteristics shared by

pedophiles that had entered or were attempting to enter scouting.

       130.    The BSA’s I.V. files are a hidden repository of informative data containing the

identities of pedophiles that had successfully infiltrated scouting. The I.V. files highlight the

BSA’s vulnerabilities, including pedophiles’ techniques used to enter scouting, pedophiles




                                                 24
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 26 of 65 PageID 36



patterns for grooming victims, and widely-found biographical and behavioral characteristics

shared by pedophiles that had entered or were attempting to enter scouting.

        131.    The overwhelming evidence the I.V. files present shows that for a century the

BSA has known of the BSA’s distinctive characteristics that render scouts particularly prone to

pedophiles’ abuse.

        132.    By 1935, the BSA had accumulated approximately 2,000 files on pedophiles that

had successfully infiltrated or attempted to infiltrate its program.

        133.    In the 1970s, the BSA recognized the potential liabilities represented by

possessing and maintaining the I.V. files. By 2005, the BSA’s secret cache of files on pedophiles

exceeded 20,000.

        134.    Over the course of two years in the early 1970s, three the BSA executives

reviewed and permanently destroyed thousands of I.V. files

        135.    The BSA executives kept no retention logs showing which or how many of the

files the BSA destroyed. The BSA made no contemporaneous record of its criteria in

determining which files to destroy and which to save.

        136.    Approximately 6,000 files survived the BSA’s file-purge and are in the BSA’s

possession. Approximately 1900 of those files are now in the public domain.

        137.    The files demonstrate that the BSA opened a new I.V. file on a pedophile every

other day for fifty years.

        138.    The I.V. files demonstrate that the BSA had overwhelming evidence (1) that

scouting attracts pedophiles at an alarming rate and (2) of scouting’s distinctive characteristics

that make it attractive to pedophiles:




                                                 25
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 27 of 65 PageID 37



       139.    Between 1987 and 2005, the BSA settled sixty-one lawsuits in which the BSA

was allegedly negligent in failing to warn or protect scouts from sexually abusive adult scout

leaders. Since 1987, the BSA has paid millions of dollars in settlements and verdicts arising from

sexual abuse of scouts by scout leaders. Upon information and belief, many of these settlements

included confidentiality agreements required by the BSA to prevent the abuse’s facts and

circumstances from becoming public.

       140.    As between the Boy Scout Defendants and A.A., the Boy Scout Defendants had

superior knowledge of the risk of sexual abuse to A.A. by participating in the BSA program, yet

failed to warn or otherwise advise A.A. or his guardians of their superior knowledge.


         Negligence of The Boy Scout Defendants – Failure of Policy and Training.

       141.    BSA and its agents knew from long experience based on information contained in

its Ineligible Volunteer Files that pedophiles had for nearly a century been exploiting

vulnerabilities within it organization to gain access to and sexually abuse boys.

       142.    BSA and its agents had certain knowledge that pedophiles like George Fout could

exploit BSA’s vulnerabilities. BSA knew that failure to adopt and implement certain policies and

practices to protect scouts would cause scouts, including A.A, to be at heightened risk of

pedophilic grooming and sexual abuse.

       143.    The BSA’s failure to adopt and effectively implement policies and practices to

protect scouts in its custody and control included, without limitation:

       144.    Permitting fathers to act as Scoutmasters, in a supervisory position over their

adult sons, as Assistant Scoutmasters, effectively eliminating certain protections afforded by a

two-deep policy;




                                                26
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 28 of 65 PageID 38



       145.    Failing to educate scouts and other adult scout leaders about the grooming

behaviors they knew that pedophile scout leaders engaged so that that scouts could recognize,

resist, and report the inappropriate behaviors;

       146.    Failing to monitor or evaluate scout staff to prevent them from using its program

and facilities to gain access, groom, and sexually abuse scouts;

       147.    Further, to the extent that the BSA undertook to adopt any such policies, they

were insufficient for the foreseeable risk presented and were not properly implemented or

enforced.


 Negligence of The Boy Scout Defendants – Failure to Protect A.A. from foreseeable abuse
                                   by George Fout.

       148.    The Boy Scout Defendants, each having a special relationship with A.A. and over

Steve Fout and George Fout.

       149.    The actual or constructive knowledge that The Boy Scout Defendants and Steve

Fout possessed of George Fout’s grooming of A.A. and other scouts in Troop 448 rendered the

abuse of A.A. not only foreseeable, but highly likely.

       150.    In addition, the access that George Fout had to vulnerable children like A.A., the

potential to take advantage of the special relationship with potential victims and the failures of

BSA policy which George Fout used to gain access to, groom, and to sexually abuse A.A., were

precisely the same foreseeable vulnerabilities that BSA had documented in tens of thousands of

ineligible volunteer files it had been keeping for nearly a century.




                                                  27
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 29 of 65 PageID 39



                     ACTIONS AGAINST SILVER SPRINGS SHORES

               Count I: Negligence of Defendant SILVER SPRINGS SHORES

       151.     Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under

this count and further alleges as follows:

       152.     Defendant, SILVER SPRINGS SHORES undertook to promote and provide a

scouting program for children and minor boys.

       153.     Having undertaken this activity, SILVER SPRINGS SHORES had duty to act

with reasonable care and to take precautions so that persons may not be injured.

       154.     In addition, Defendant SILVER SPRINGS SHORES had a special relationship

with A.A., as more particularly alleged in Paragraphs 43 (a) - (e) above.

       155.     This special relationship between Defendant SILVER SPRINGS SHORES and

A.A. gave rise to a right of protection for A.A.

       156.     Based on the special protective relationship with A.A., Defendant SILVER

SPRINGS SHORES had a duty to protect A.A. from reasonably foreseeable harm.

       157.    In addition, Defendant, SILVER SPRINGS SHORES had a special relationship

with George Fout as more particularly described in Paragraphs 65 - 80 which gives SILVER

SPRINGS SHORES a duty to control the actions of George Fout.

       158.     George Fout engaged in a process of grooming of A.A. and three other scouts

under the care of SILVER SPRINGS SHORES. Grooming is a process of mental, emotional,

psychological and physical manipulation generally described as grooming and more particularly

described in Paragraphs 81 - 93




                                                   28
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 30 of 65 PageID 40



          159.    The grooming which George Fout inflicted upon A.A. is both an injury in and of

itself and is notice to SILVER SPRINGS SHORES that sexual abuse is not only foreseeable, but

likely.

          160.    SILVER SPRINGS SHORES and its agents has actual or constructive notice of

the behavior of George Fout, as more particularly described in Paragraphs 94 - 99, such that the

sexual abuse of A.A was not only foreseeable, but likely.

          161.    George Fout’s grooming and notice of grooming and other behavior giving rise

to the described notice occurred on the premises actually or constructively controlled by

SILVER SPRINGS SHORES.

          162.    In addition, on at least one occasion, George Fout touched A.A.’s penis while he

was alone in a tent with A.A. at an event on BSA property which was administrated by the BSA

NORTH FLORIDA COUNCIL and SILVER SPRINGS SHORES.

          163.    Defendant SILVER SPRINGS SHORES breached the duty it owed A.A., by acts

or omissions which included, without limitation:

                 a.     Failing to protect A.A. from reasonably foreseeable harm, including,
                        without limitation, the reasonably foreseeable harm that A.A. would be
                        sexually abused by George Fout, and other negligence more particularly
                        described in Paragraphs 103 - 115.

                 b.     Allowing George Fout to have unsupervised contact with A.A. during
                        Troop 448 scouting activities and spend time at the home of Steve Fout
                        and George Fout, which allowed George Fout to isolate and sexually
                        abuse A.A.

                 c.     Failing to otherwise oversee the appointment of Scoutmasters and
                        Assistant Scoutmasters, otherwise properly oversee the activities of Troop
                        448, its scouts, Scoutmasters and Assistant Scoutmasters and otherwise
                        conduct the activities of the Troop pursuant to the required and due
                        standards of care.




                                                29
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 31 of 65 PageID 41



                d.       Failing to advise or warn A.A. or his guardian of the history of pedophilia
                         in the BSA and to affirmatively educate A.A. and guardian to identify and
                         avoid abuse.

                e.       Failing to implement proper training and policies to identify and prevent
                         the sexual abuse of scouts as more particularly alleged in Paragraphs 141 -
                         147.

        164.      As a direct and proximate cause of Defendant SILVER SPRINGS SHORES’

negligent acts and omissions, A.A. was the victim of acts of sexual battery, including acts

constituting violations of Section 794.011, Florida Statutes.

        165.      Further, as a direct and proximate cause of Defendant SILVER SPRINGS

SHORES’ negligent acts and omissions, A.A. was the victim of a process of mental, emotional,

psychological and physical manipulation generally described as grooming and more particularly

described in Paragraphs 81 - 93.

        166.      As a result of the grooming of George Fout and as a result of the related sexual

battery perpetrated on A.A. by George Fout, A.A. has suffered and continues to suffer

permanent, progressive and disabling emotional, psychological and physiological damages and

bodily injuries, and he continues to experience mental anguish, humiliation, and emotional and

physical distress, all in an amount to be proven at trial.

        WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendant SILVER

SPRINGS SHORES for A.A.’s compensatory damages, plus costs of suit, post-judgment

interest, and such other and further relief as this Court deems just and proper. A.A. reserves the

right to amend this Complaint to assert punitive damages. A.A. further requests trial by jury of

all issues so triable.




                                                  30
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 32 of 65 PageID 42



          Count II: Breach of Fiduciary Duty of Defendant SILVER SPRINGS SHORES

          167.   Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under

this count and further alleges as follows:

          168.   As a result of the relationship described in Paragraphs 43 (a) - (e) above, A.A.

and SILVER SPRINGS SHORES, and as a result of the moral, social, personal and legal

relations and obligations arising therefrom, A.A. reposed in SILVER SPRINGS SHORES and

SILVERS SPRINGS SHORES accepted the trust and confidence of A.A.

          169.   As a result, SILVER SPRINGS SHORES owed A.A. a fiduciary duty, including,

without limitation, a duty to protect A.A. from foreseeable harm.

          170.   In addition, Defendant, SILVER SPRINGS SHORES had a special relationship

with George Fout as more particularly described in Paragraphs 65 - 80 which gives SILVER

SPRINGS SHORES a duty to control the actions of George Fout.

          171.   George Fout engaged in a process of grooming of A.A. and three other scouts

under the care of SILVER SPRINGS SHORES. Grooming is a process of mental, emotional,

psychological and physical manipulation generally described as grooming and more particularly

described in Paragraphs 81 - 93

          172.   The grooming which George Fout inflicted upon A.A. is both an injury in and of

itself and is notice to SILVER SPRINGS SHORES that sexual abuse is not only foreseeable, but

likely.

          173.   SILVER SPRINGS SHORES and its agents has actual or constructive notice of

the behavior of George Fout, as more particularly described in Paragraphs 94 - 99, such that the

sexual abuse of A.A was not only foreseeable, but likely.




                                               31
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 33 of 65 PageID 43



       174.     George Fout’s grooming and notice of grooming and other behavior giving rise

to the described notice occurred on the premises actually or constructively controlled by

SILVER SPRINGS SHORES.

       175.     In addition, on at least one occasion, George Fout touched A.A.’s penis while he

was alone in a tent with A.A. at an event on BSA property which was administrated by the BSA

NORTH FLORIDA COUNCIL and SILVER SPRINGS SHORES.

       176.     Defendant SILVER SPRINGS SHORES breached the fiduciary duty it owed

A.A., by acts or omissions which included, without limitation:

               a.      Failing to protect A.A. from reasonably foreseeable harm, including,
                       without limitation, the reasonably foreseeable harm that A.A. would be
                       sexually abused by George Fout, and other negligence more particularly
                       described in Paragraphs 103 - 115.

               b.      Allowing George Fout to have unsupervised contact with A.A. during
                       Troop 448 scouting activities and spend time at the home of Steve Fout
                       and George Fout, which allowed George Fout to isolate and sexually
                       abuse A.A.

               c.      Failing to otherwise oversee the appointment of Scoutmasters and
                       Assistant Scoutmasters, otherwise properly oversee the activities of Troop
                       448, its scouts, Scoutmasters and Assistant Scoutmasters and otherwise
                       conduct the activities of the Troop pursuant to the required and due
                       standards of care.

               d.      Failing to implement proper training and policies to identify and prevent
                       the sexual abuse of scouts as more particularly alleged in Paragraphs 141 -
                       147.

       177.     As a direct and proximate cause of Defendant SILVER SPRINGS SHORES’

breach of its fiduciary duty, A.A. was the victim of acts of sexual battery, including acts

constituting violations of Section 794.011, Florida Statutes.

       178.     Further, as a direct and proximate cause of Defendant SILVER SPRINGS

SHORES’ breach of its fiduciary duty, A.A. was the victim of a process of mental, emotional,



                                                32
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 34 of 65 PageID 44



psychological and physical manipulation generally described as grooming and more particularly

described in Paragraphs 81 - 93.

        179.      As a result of the grooming of George Fout and as a result of the related sexual

battery perpetrated on A.A. by George Fout, A.A. has suffered and continues to suffer

permanent, progressive and disabling emotional, psychological and physiological damages and

bodily injuries, and he continues to experience mental anguish, humiliation, and emotional and

physical distress, all in an amount to be proven at trial.

        WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendant SILVER

SPRINGS SHORES for A.A.’s compensatory damages, plus costs of suit, post-judgment

interest, and such other and further relief as this Court deems just and proper. A.A. reserves the

right to amend this Complaint to assert punitive damages. A.A. further requests trial by jury of

all issues so triable.

                         ACTIONS AGAINST NORTH FLORIDA COUNCIL

               Count III: Negligence of Defendant NORTH FLORIDA COUNCIL

        180.    Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under this

count and further alleges as follows:

        181.    Defendant, NORTH FLORIDA COUNCIL undertook to promote and provide a

scouting program for children and minor boys

        182.    Having undertaken this activity, NORTH FLORIDA COUNCIL had duty to act

with reasonable care and to take precautions so that persons may not be injured.

        183.    In addition, Defendant       NORTH FLORIDA COUNCIL                 had   a   special

relationship with A.A., as more particularly alleged in Paragraphs 43 (a) - (e) above.




                                                  33
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 35 of 65 PageID 45



        184.    This special relationship between Defendant NORTH FLORIDA COUNCIL and

A.A. gave rise to a right of protection for A.A.

        185.    Based on the special protective relationship with A.A., Defendant NORTH

FLORIDA COUNCIL had a duty to protect A.A. from reasonably foreseeable harm.

        186.   In addition, Defendant, NORTH FLORIDA COUNCIL had a special relationship

with George Fout as more particularly described in Paragraphs 65 - 80 which gives NORTH

FLORIDA COUNCIL a duty to control the actions of George Fout.

        187.    George Fout engaged in a process of grooming of A.A. and three other scouts

under the care of NORTH FLORIDA COUNCIL. Grooming is a process of mental, emotional,

psychological and physical manipulation generally described as grooming and more particularly

described in Paragraphs 81 - 93

        188.    The grooming which George Fout inflicted upon A.A. is both an injury in and of

itself and is notice to NORTH FLORIDA COUNCIL that sexual abuse is not only foreseeable,

but likely.

        189.    NORTH FLORIDA COUNCIL and its agents has actual or constructive notice

of the behavior of George Fout, as more particularly described in Paragraphs 94 - 99, such that

the sexual abuse of A.A was not only foreseeable, but likely.

        190.    George Fout’s grooming and notice of grooming and other behavior giving rise

to the described notice occurred on the premises actually or constructively controlled by NORTH

FLORIDA COUNCIL.

        191.    In addition, on at least one occasion, George Fout touched A.A.’s penis while he

was alone in a tent with A.A. at an event on BSA property which was administrated by The Boy

Scout Defendants.



                                                   34
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 36 of 65 PageID 46



       192.     Defendant, NORTH FLORIDA COUNCIL breached the duty it owed A.A., by

acts or omissions which included, without limitation:

               a.      Failing to protect A.A. from reasonably foreseeable harm, including,
                       without limitation, the reasonably foreseeable harm that A.A. would be
                       sexually abused by George Fout, and other negligence more particularly
                       described in Paragraphs 103 - 115.

               b.      Allowing George Fout to have unsupervised contact with A.A. during
                       Troop 448 scouting activities and spend time at the home of Steve Fout
                       and George Fout, which allowed George Fout to isolate and sexually
                       abuse A.A.

               c.      Failing to otherwise oversee the appointment of Scoutmasters and
                       Assistant Scoutmasters, otherwise properly oversee the activities of Troop
                       448, its scouts, Scoutmasters and Assistant Scoutmasters and otherwise
                       conduct the activities of the Troop pursuant to the required and due
                       standards of care.

               d.      Failing to implement proper training and policies to identify and prevent
                       the sexual abuse of scouts as more particularly alleged in Paragraphs 141 -
                       147.

       193.     As a direct and proximate cause of Defendant, NORTH FLORIDA COUNCIL’s

negligent acts and omissions, A.A. was the victim of acts of sexual battery, including acts

constituting violations of Section 794.011, Florida Statutes.

       194.     Further, as a direct and proximate cause of Defendant NORTH FLORIDA

COUNCIL’ negligent acts and omissions, A.A. was the victim of a process of mental, emotional,

psychological and physical manipulation generally described as grooming and more particularly

described in Paragraphs 81 - 93.

       195.     As a result of the grooming of George Fout and as a result of the related sexual

battery perpetrated on A.A. by George Fout, A.A. has suffered and continues to suffer

permanent, progressive and disabling emotional, psychological and physiological damages and




                                                35
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 37 of 65 PageID 47



bodily injuries, and he continues to experience mental anguish, humiliation, and emotional and

physical distress, all in an amount to be proven at trial.

        WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendant NORTH

FLORIDA COUNCIL for A.A.’s compensatory damages, plus costs of suit, post-judgment

interest, and such other and further relief as this Court deems just and proper. A.A. reserves the

right to amend this Complaint to assert punitive damages. A.A. further requests trial by jury of

all issues so triable.


     Count IV: Breach of Fiduciary Duty of Defendant NORTH FLORIDA COUNCIL

        196.      Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under

this count and further alleges as follows:

        197.      As a result of the relationship described in Paragraphs 43 (a) - (e) above, A.A.

and NORTH FLORIDA COUNCIL, and as a result of the moral, social, personal and legal

relations and obligations arising therefrom, A.A. reposed in NORTH FLORIDA COUNCIL and

SILVERS SPRINGS SHORES accepted the trust and confidence of A.A.

        198.      As a result, NORTH FLORIDA COUNCIL owed A.A. a fiduciary duty,

including, without limitation, a duty to protect A.A. from foreseeable harm.

        199.    In addition, Defendant, NORTH FLORIDA COUNCIL had a special relationship

with George Fout as more particularly described in Paragraphs 65 - 80 which gives NORTH

FLORIDA COUNCIL a duty to control the actions of George Fout.

        200.      George Fout engaged in a process of grooming of A.A. and three other scouts

under the care of NORTH FLORIDA COUNCIL. Grooming is a process of mental, emotional,

psychological and physical manipulation generally described as grooming and more particularly

described in Paragraphs 81 - 93


                                                  36
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 38 of 65 PageID 48



        201.    The grooming which George Fout inflicted upon A.A. is both an injury in and of

itself and is notice to NORTH FLORIDA COUNCIL that sexual abuse is not only foreseeable,

but likely.

        202.    NORTH FLORIDA COUNCIL and its agents has actual or constructive notice

of the behavior of George Fout, as more particularly described in Paragraphs 94 - 99, such that

the sexual abuse of A.A was not only foreseeable, but likely.

        203.    George Fout’s grooming and notice of grooming and other behavior giving rise

to the described notice occurred on the premises actually or constructively controlled by NORTH

FLORIDA COUNCIL.

        204.    In addition, on at least one occasion, George Fout touched A.A.’s penis while he

was alone in a tent with A.A. at an event on BSA property which was administrated by the BSA

NORTH FLORIDA COUNCIL and SILVER SPRINGS SHORES.

        205.    Defendant NORTH FLORIDA COUNCIL breached the fiduciary duty it owed

A.A., by acts or omissions which included, without limitation:

               a.     Failing to protect A.A. from reasonably foreseeable harm, including,
                      without limitation, the reasonably foreseeable harm that A.A. would be
                      sexually abused by George Fout, and other negligence more particularly
                      described in Paragraphs 103 - 115.

               b.     Allowing George Fout to have unsupervised contact with A.A. during
                      Troop 448 scouting activities and spend time at the home of Steve Fout
                      and George Fout, which allowed George Fout to isolate and sexually
                      abuse A.A.

               c.     Failing to otherwise oversee the appointment of Scoutmasters and
                      Assistant Scoutmasters, otherwise properly oversee the activities of Troop
                      448, its scouts, Scoutmasters and Assistant Scoutmasters and otherwise
                      conduct the activities of the Troop pursuant to the required and due
                      standards of care.




                                               37
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 39 of 65 PageID 49



                d.       Failing to implement proper training and policies to identify and prevent
                         the sexual abuse of scouts as more particularly alleged in Paragraphs 141 -
                         147.

        206.      As a direct and proximate cause of Defendant NORTH FLORIDA COUNCIL’

breach of its fiduciary duty, A.A. was the victim of acts of sexual battery, including acts

constituting violations of Section 794.011, Florida Statutes.

        207.      Further, as a direct and proximate cause of Defendant NORTH FLORIDA

COUNCIL’ breach of its fiduciary duty, A.A. was the victim of a process of mental, emotional,

psychological and physical manipulation generally described as grooming and more particularly

described in Paragraphs 81 - 93.

        208.      As a result of the grooming of George Fout and as a result of the related sexual

battery perpetrated on A.A. by George Fout, A.A. has suffered and continues to suffer

permanent, progressive and disabling emotional, psychological and physiological damages and

bodily injuries, and he continues to experience mental anguish, humiliation, and emotional and

physical distress, all in an amount to be proven at trial.

        WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendant NORTH

FLORIDA COUNCIL for A.A.’s compensatory damages, plus costs of suit, post-judgment

interest, and such other and further relief as this Court deems just and proper. A.A. reserves the

right to amend this Complaint to assert punitive damages. A.A. further requests trial by jury of

all issues so triable.

                                    ACTIONS AGAINST BSA

                              Count V: Negligence of Defendant BSA

        209.    Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under this

count and further alleges as follows:




                                                  38
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 40 of 65 PageID 50



       210.    Defendant, BSA undertook to promote and provide a scouting program for

children and minor boys.

       211.    Having undertaken this activity, BSA had duty to act with reasonable care and to

take precautions so that persons may not be injured.

       212.    Defendant BSA had a special relationship with A.A., as more particularly

alleged in Paragraphs 43 (a) - (e) above.

       213.    This special relationship between Defendant BSA and A.A. gave rise to a right of

protection for A.A.

       214.     Based on the special protective relationship with A.A., Defendant BSA had a

duty to protect A.A. from reasonably foreseeable harm.

       215.    In addition, Defendant, BSA had a special relationship with George Fout as more

particularly described in Paragraphs 65 - 80 which gives BSA a duty to control the actions of

George Fout.

       216.     George Fout engaged in a process of grooming of A.A. and three other scouts

under the care of BSA. Grooming is a process of mental, emotional, psychological and physical

manipulation generally described as grooming and more particularly described in Paragraphs 81

- 93

       217.     The grooming which George Fout inflicted upon A.A. is both an injury in and of

itself and is notice to BSA that sexual abuse is not only foreseeable, but likely.

       218.     BSA and its agents has actual or constructive notice of the behavior of George

Fout, as more particularly described in Paragraphs 94 - 99, such that the sexual abuse of A.A was

not only foreseeable, but likely.




                                                 39
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 41 of 65 PageID 51



       219.     George Fout’s grooming and notice of grooming and other behavior giving rise

to the described notice occurred on the premises actually or constructively controlled by BSA.

       220.     In addition, on at least one occasion, George Fout touched A.A.’s penis while he

was alone in a tent with A.A. at an event on BSA property which was administrated by the BSA

NORTH FLORIDA COUNCIL and SILVER SPRINGS SHORES.

       221.     Defendant BSA breached the duty it owed A.A., by acts or omissions which

included, without limitation:

               a.      Failing to protect A.A. from reasonably foreseeable harm, including,
                       without limitation, the reasonably foreseeable harm that A.A. would be
                       sexually abused by George Fout, and other negligence more particularly
                       described in Paragraphs 103 - 115.

               b.      Allowing George Fout to have unsupervised contact with A.A. during
                       Troop 448 scouting activities and spend time at the home of Steve Fout
                       and George Fout, which allowed George Fout to isolate and sexually
                       abuse A.A.

               c.      Failing to otherwise oversee the appointment of Scoutmasters and
                       Assistant Scoutmasters, otherwise properly oversee the activities of Troop
                       448, its scouts, Scoutmasters and Assistant Scoutmasters and otherwise
                       conduct the activities of the Troop pursuant to the required and due
                       standards of care.

               d.      Failing to implement proper training and policies to identify and prevent
                       the sexual abuse of scouts as more particularly alleged in Paragraphs 141 -
                       147.

       222.     As a direct and proximate cause of Defendant BSA’ negligent acts and

omissions, A.A. was the victim of acts of sexual battery, including acts constituting violations of

Section 794.011, Florida Statutes.

       223.     Further, as a direct and proximate cause of Defendant BSA’ negligent acts and

omissions, A.A. was the victim of a process of mental, emotional, psychological and physical




                                                40
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 42 of 65 PageID 52



manipulation generally described as grooming and more particularly described in Paragraphs 81

- 93.

        224.     As a result of the grooming of George Fout and as a result of the related sexual

battery perpetrated on A.A. by George Fout, A.A. has suffered and continues to suffer

permanent, progressive and disabling emotional, psychological and physiological damages and

bodily injuries, and he continues to experience mental anguish, humiliation, and emotional and

physical distress, all in an amount to be proven at trial.

        WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendant BSA for A.A.’s

compensatory damages, plus costs of suit, post-judgment interest, and such other and further

relief as this Court deems just and proper. A.A. reserves the right to amend this Complaint to

assert punitive damages. A.A. further requests trial by jury of all issues so triable.


                     Count VI: Breach of Fiduciary Duty of Defendant BSA

        225.     Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under

this count and further alleges as follows:

        226.     As a result of the relationship described in Paragraphs 43 (a) - (e) above, A.A.

and BSA, and as a result of the moral, social, personal and legal relations and obligations arising

therefrom, A.A. reposed in BSA and SILVERS SPRINGS SHORES accepted the trust and

confidence of A.A.

        227.     As a result, BSA owed A.A. a fiduciary duty, including, without limitation, a

duty to protect A.A. from foreseeable harm.

        228.   In addition, Defendant, BSA had a special relationship with George Fout as more

particularly described in Paragraphs 65 - 80 which gives BSA a duty to control the actions of

George Fout.


                                                  41
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 43 of 65 PageID 53



       229.     George Fout engaged in a process of grooming of A.A. and three other scouts

under the care of BSA. Grooming is a process of mental, emotional, psychological and physical

manipulation generally described as grooming and more particularly described in Paragraphs 81

- 93

       230.     The grooming which George Fout inflicted upon A.A. is both an injury in and of

itself and is notice to BSA that sexual abuse is not only foreseeable, but likely.

       231.     BSA and its agents has actual or constructive notice of the behavior of George

Fout, as more particularly described in Paragraphs 94 - 99, such that the sexual abuse of A.A was

not only foreseeable, but likely.

       232.     George Fout’s grooming and notice of grooming and other behavior giving rise

to the described notice occurred on the premises actually or constructively controlled by BSA.

       233.     In addition, on at least one occasion, George Fout touched A.A.’s penis while he

was alone in a tent with A.A. at an event on BSA property which was administrated by the BSA

NORTH FLORIDA COUNCIL and SILVER SPRINGS SHORES.

       234.     Defendant BSA breached the fiduciary duty it owed A.A., by acts or omissions

which included, without limitation:

               a.      Failing to protect A.A. from reasonably foreseeable harm, including,
                       without limitation, the reasonably foreseeable harm that A.A. would be
                       sexually abused by George Fout, and other negligence more particularly
                       described in Paragraphs 103 - 115.

               b.      Allowing George Fout to have unsupervised contact with A.A. during
                       Troop 448 scouting activities and spend time at the home of Steve Fout
                       and George Fout, which allowed George Fout to isolate and sexually
                       abuse A.A.

               c.      Failing to otherwise oversee the appointment of Scoutmasters and
                       Assistant Scoutmasters, otherwise properly oversee the activities of Troop
                       448, its scouts, Scoutmasters and Assistant Scoutmasters and otherwise



                                                 42
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 44 of 65 PageID 54



                       conduct the activities of the Troop pursuant to the required and due
                       standards of care.

               d.      Failing to implement proper training and policies to identify and prevent
                       the sexual abuse of scouts as more particularly alleged in Paragraphs 141 -
                       147.

       235.      As a direct and proximate cause of Defendant BSA’ breach of its fiduciary duty,

A.A. was the victim of acts of sexual battery, including acts constituting violations of Section

794.011, Florida Statutes.

       236.      Further, as a direct and proximate cause of Defendant BSA’ breach of its

fiduciary duty, A.A. was the victim of a process of mental, emotional, psychological and

physical manipulation generally described as grooming and more particularly described in

Paragraphs 81 - 93.

       237.      As a result of the grooming of George Fout and as a result of the related sexual

battery perpetrated on A.A. by George Fout, A.A. has suffered and continues to suffer

permanent, progressive and disabling emotional, psychological and physiological damages and

bodily injuries, and he continues to experience mental anguish, humiliation, and emotional and

physical distress, all in an amount to be proven at trial.

       WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendant BSA for A.A.’s

compensatory damages, plus costs of suit, post-judgment interest, and such other and further

relief as this Court deems just and proper. A.A. reserves the right to amend this Complaint to

assert punitive damages. A.A. further requests trial by jury of all issues so triable.




                                                  43
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 45 of 65 PageID 55



                                  VICARIOUS LIABILITY COUNTS

              Count VII: Vicarious Liability of Defendants SILVER SPRINGS SHORES,
                              NORTH FLORIDA COUNCIL and BSA
                                for the Sexual Battery by George Fout

       238.      Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under

this count and further alleges as follows:

       239.     At all relevant times, George Fout, as Assistant Scoutmaster, was acting as agent

for the Boy Scout Defendants by implementing and maintaining a scouting program at the local

level with the consent and oversight of Defendant BSA.

       240.      Accordingly, the Boy Scout Defendants are vicariously liable for the acts and

omissions and breaches of fiduciary duties of George Fout.

       241.      George Fout’s acts and omissions and breaches of fiduciary duties include,

without limitation, committing acts of mental, emotional, psychological and physical

manipulation generally described as grooming and more particularly described in Paragraphs 81

- 93 and performing sexual battery upon A.A.

       242.      As a result of acts, A.A. suffered at the time of the abuse and continuing up to

the present day permanent, progressive and disabling emotional, psychological and physiological

damages and bodily injuries, and he continues to experience mental anguish, humiliation, and

emotional and physical distress, all in an amount to be proven at trial, for which such damages,

the Boy Scout Defendants are vicariously liable.

       WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendants SILVER

SPRINGS SHORES, NORTH FLORIDA COUNCIL and BSA for A.A.’s compensatory

damages, plus costs of suit, post-judgment interest, and such other and further relief as this Court




                                                44
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 46 of 65 PageID 56



deems just and proper. A.A. reserves the right to amend this Complaint to assert punitive

damages. A.A. further requests trial by jury of all issues so triable.


              Count VIII: Vicarious Liability of Defendants SILVER SPRINGS SHORES,
                               NORTH FLORIDA COUNCIL and BSA
                    for the Negligence and Breach of Fiduciary Duty of Steve Fout

       243.      Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under

this count and further alleges as follows:

       244.      At all relevant times, Steve Fout, as Scoutmaster, was acting as agent for

Defendants the Boy Scout Defendants by implementing and maintaining a scouting program at

the local level with the consent and oversight of Defendant BSA.

       245.      Accordingly, Boy Scout Defendants are vicariously liable for the acts and

omissions and breaches of fiduciary duties of Steve Fout.

       246.      Steve Fout’s acts and omissions and breaches of fiduciary duties include, without

limitation,

                 a)     Failing to protect A.A. from reasonably foreseeable harm, including,
                        without limitation, the reasonably foreseeable harm that A.A. would be
                        sexually abused by George Fout, and other negligence more particularly
                        described in Paragraphs 103 - 115.

                 b)     Allowing George Fout to have unsupervised contact with A.A. during
                        Troop 448 scouting activities and spend time at the home of Steve Fout
                        and George Fout, which allowed George Fout to isolate and sexually
                        abuse A.A.

                 c)     Failing to otherwise oversee the appointment of Scoutmasters and
                        Assistant Scoutmasters, otherwise properly oversee the activities of
                        Troop 448, its scouts, Scoutmasters and Assistant Scoutmasters and
                        otherwise conduct the activities of the Troop pursuant to the required and
                        due standards of care.

                 d)     Failing to implement proper training and policies to identify and prevent
                        the sexual abuse of scouts as more particularly alleged in Paragraphs 141
                        - 147.



                                                  45
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 47 of 65 PageID 57



                  e)     Facilitating contact between George Fout and A.A., such that sexual
                         abuse and other acts could be perpetrated upon A.A.


        247.      As a direct and proximate cause of Steve Fout’s negligent acts and omissions and

breach of fiduciary duty, A.A. was the victim of acts of sexual battery, including acts

constituting violations of Section 794.011, Florida Statutes.

        248.      Further, as a direct and proximate cause of Defendant Steve Fout’s negligent acts

and omissions and breach of fiduciary duty, A.A. was the victim of a process of mental,

emotional, psychological and physical manipulation generally described as grooming and more

particularly described in Paragraphs 81 - 93.

        249.      As a result of the grooming of George Fout and as a result of the related sexual

battery perpetrated on A.A. by George Fout, A.A. has suffered and continues to suffer

permanent, progressive and disabling emotional, psychological and physiological damages and

bodily injuries, and he continues to experience mental anguish, humiliation, and emotional and

physical distress, all in an amount to be proven at trial.

        WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendant SILVER

SPRINGS SHORES for A.A.’s compensatory damages, plus costs of suit, post-judgment

interest, and such other and further relief as this Court deems just and proper. A.A. reserves the

right to amend this Complaint to assert punitive damages. A.A. further requests trial by jury of

all issues so triable.


 Count IX: Vicarious Liability of Defendants NORTH FLORIDA COUNCIL and BSA for
                     the Negligence and Breach of Fiduciary Duty of
                              SILVER SPRINGS SHORES


        250.      Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under

this count and further alleges as follows:


                                                  46
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 48 of 65 PageID 58



       251.     At all relevant times, SILVER SPRINGS SHORES was acting as agent for

Defendants NORTH FLORIDA COUNCIL and BSA by implementing and maintaining a

scouting program at the local level with the consent and oversight of Defendant BSA.

       252.     Accordingly, Defendants NORTH FLORIDA COUNCIL and BSA are

vicariously liable for the acts and omissions and breaches of fiduciary duties of SILVER

SPRINGS SHORES.

       253.     SILVER SPRINGS SHORES acts and omissions and breaches of fiduciary

duties include, without limitation,

                f)      Failing to protect A.A. from reasonably foreseeable harm, including,
                        without limitation, the reasonably foreseeable harm that A.A. would be
                        sexually abused by George Fout, and other negligence more particularly
                        described in Paragraphs 103 - 115.

                g)      Allowing George Fout to have unsupervised contact with A.A. during
                        Troop 448 scouting activities and spend time at the home of Steve Fout
                        and George Fout, which allowed George Fout to isolate and sexually
                        abuse A.A.

                h)      Failing to otherwise oversee the appointment of Scoutmasters and
                        Assistant Scoutmasters, otherwise properly oversee the activities of
                        Troop 448, its scouts, Scoutmasters and Assistant Scoutmasters and
                        otherwise conduct the activities of the Troop pursuant to the required and
                        due standards of care.

                i)      Failing to implement proper training and policies to identify and prevent
                        the sexual abuse of scouts as more particularly alleged in Paragraphs 141
                        - 147.

                j)      Facilitating contact between George Fout and A.A., such that sexual
                        abuse and other acts could be perpetrated upon A.A.


       254.     As a direct and proximate cause of SILVER SPRINGS SHORES’ negligent acts

and omissions and breach of fiduciary duty, A.A. was the victim of acts of sexual battery,

including acts constituting violations of Section 794.011, Florida Statutes.




                                                47
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 49 of 65 PageID 59



        255.     Further, as a direct and proximate cause of SILVER SPRINGS SHORES'

negligent acts and omissions and breach of fiduciary duty, A.A. was the victim of a process of

mental, emotional, psychological and physical manipulation generally described as grooming

and more particularly described in Paragraphs 81 - 93.

        256.     As a result of the grooming of George Fout and as a result of the related sexual

battery perpetrated on A.A. by George Fout, A.A. has suffered and continues to suffer

permanent, progressive and disabling emotional, psychological and physiological damages and

bodily injuries, and he continues to experience mental anguish, humiliation, and emotional and

physical distress, all in an amount to be proven at trial.

        WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendants NORTH

FLORIDA COUNCIL and BSA for A.A.’s compensatory damages, plus costs of suit, post-

judgment interest, and such other and further relief as this Court deems just and proper. A.A.

reserves the right to amend this Complaint to assert punitive damages. A.A. further requests trial

by jury of all issues so triable.

 Count X: Vicarious Liability of Defendant BSA for the Negligence and Breach of Fiduciary
        Duty of NORTH FLORIDA COUNCIL and SILVER SPRINGS SHORES

        257.     Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under

this count and further alleges as follows:

        258.     At all relevant times, NORTH FLORIDA COUNCIL was acting as agent for

Defendant BSA by implementing and maintaining a scouting program at the local level with the

consent and oversight of Defendant BSA.

        259.     In addition, at all relevant times, SILVER SPRINGS SHORES was acting as

agent for Defendant BSA by implementing and maintaining a scouting program at the local level

with the consent and oversight of Defendant BSA.



                                                  48
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 50 of 65 PageID 60



       260.     Accordingly, Defendant BSA is vicariously liable for the acts and omissions and

breaches of fiduciary duties of NORTH FLORIDA COUNCIL and SILVER SPRINGS

SHORES.

       261.     NORTH FLORIDA COUNSEL’s and SILVER SPRINGS SHORES acts and

omissions and breaches of fiduciary duties include, without limitation,

                k)      Failing to protect A.A. from reasonably foreseeable harm, including,
                        without limitation, the reasonably foreseeable harm that A.A. would be
                        sexually abused by George Fout, and other negligence more particularly
                        described in Paragraphs 103 - 115.

                l)      Allowing George Fout to have unsupervised contact with A.A. during
                        Troop 448 scouting activities and spend time at the home of Steve Fout
                        and George Fout, which allowed George Fout to isolate and sexually
                        abuse A.A.

                m)      Failing to otherwise oversee the appointment of Scoutmasters and
                        Assistant Scoutmasters, otherwise properly oversee the activities of
                        Troop 448, its scouts, Scoutmasters and Assistant Scoutmasters and
                        otherwise conduct the activities of the Troop pursuant to the required and
                        due standards of care.

                n)      Failing to implement proper training and policies to identify and prevent
                        the sexual abuse of scouts as more particularly alleged in Paragraphs 141
                        - 147.

                o)      Facilitating contact between George Fout and A.A., such that sexual
                        abuse and other acts could be perpetrated upon A.A.


       262.     As a direct and proximate cause of NORTH FLORIDA COUNSEL’s and

SILVER SPRINGS SHORES’ negligent acts and omissions and breach of fiduciary duty, A.A.

was the victim of acts of sexual battery, including acts constituting violations of Section 794.011,

Florida Statutes.

       263.     Further, as a direct and proximate cause of NORTH FLORIDA COUNSEL’s

and SILVER SPRINGS SHORES negligent acts and omissions and breach of fiduciary duty,




                                                49
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 51 of 65 PageID 61



A.A. was the victim of a process of mental, emotional, psychological and physical manipulation

generally described as grooming and more particularly described in Paragraphs 81 - 93.

       264.      As a result of the grooming of George Fout and as a result of the related sexual

battery perpetrated on A.A. by George Fout, A.A. has suffered and continues to suffer

permanent, progressive and disabling emotional, psychological and physiological damages and

bodily injuries, and he continues to experience mental anguish, humiliation, and emotional and

physical distress, all in an amount to be proven at trial.

       WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendant BSA for A.A.’s

compensatory damages, plus costs of suit, post-judgment interest, and such other and further

relief as this Court deems just and proper. A.A. reserves the right to amend this Complaint to

assert punitive damages. A.A. further requests trial by jury of all issues so triable.


              Count XI Fraud, Misrepresentation and Fraudulent Concealment

       265.      Plaintiff incorporates Paragraphs 1 through 150 above as fully set forth under

this count and further alleges as follows:

       266.    Congress founded BSA in the United States in 1910.

       267.    Throughout its history, the BSA has consistently held itself out to the public as a

“moral and safe” environment for boys to participate in healthy outdoor activities and to be given

proper guidance and instruction. Millions of parents and scouts have placed then- trust in the

BSA.

       268.    Since 1910, hundreds of millions of parents have entrusted their sons to BSA’s

care, guidance and instruction. Since its inception, BSA aggressively marketed the

wholesomeness and safety of its programs to the American Public.




                                                  50
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 52 of 65 PageID 62



       269.    The BSA engages in affirmative commercial efforts which sophisticatedly use

powerful American symbols and modern advertising techniques to sell a national belief that the

BSA could best mold the proper expression of American boyhood.

       270.    The BSA promotes itself as a vehicle for boys to be instructed in good citizenship

patriotism, and efficient social organization. Its brand consistently promotes an image of

providing a safe environment in which they can develop “patriotism, self-reliance and kindred

virtues.” For example, a copy of “BSA Mission” is attached as Exhibit “B”.

       271.    Paradoxically, the BSA promotes the wholesomeness of its program while

knowing that since the 1940s, it has been secretly removing Scoutmasters for child sexual abuse

at an alarming rate, which in the 1970s reached an average of one every three days. Its own

records demonstrate that it has long known that scouting attracts pedophiles in large numbers and

that scouts, far from being safe, are at the heightened risk of sexual abuse by child molesters

       272.    The BSA fraudulently concealed from Congress, scouts, their parents and the

American taxpayer BSA’s certain knowledge that pedophiles had been infiltrating BSA in large

numbers for many years, as more particularly described in Paragraphs 119 - 140

       273.    The BSA, pursuant to its Congressional Charter in 1916, later codified by 36

U.S.C. Chapter 309 is required to file an annual report to Congress.

       274.    The BSA fraudulently concealed the said information from A.A and his guardian.

BSA also misrepresented to scouts, their parents and the American taxpayer that the scouts were

safe in scouting programs when, in fact, scouts were at an unreasonably heightened risk of sexual

abuse by adult scout leaders, BSA made said misrepresentations to A.A and his guardian.




                                                51
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 53 of 65 PageID 63



       275.     BSA’s internal records known as the “Ineligible Volunteer” files (hereinafter

referred to as “The IV Files”) are a unique repository of documents BSA secretly began

amassing shortly after its founding in 1910.

       276.     Between 1987 and 2005, BSA settled sixty-one lawsuits in which BSA was

allegedly negligent in failing to warn or protect scouts from sexually abusive adult scout leaders.

       277.     Since 1987, BSA has paid millions of dollars in settlements and verdicts arising

from sexual abuse of scouts by scout leaders. Upon information and belief, many of these

settlements included confidentiality agreements required by BSA to prevent the facts and

circumstances of the abuse from becoming public.

       278.     BSA continues to make false and misleading public statements regarding the risks

of sexual abuse in scouting; continues to minimize and downplay the harm of sexual abuse to

children in scouting; fails to reach out to provide support and assistance to boys it knows were

sexually abused by adult scout leaders; and continues to deny the truth about its historical

knowledge of the nature and extent of sexual abuse of scouts by adult scout leaders.

       279.     BSA failed to establish reasonable safeguards to prevent pedophiles from entering

its programs.

       280.     A.A. and his guardians trusted the BSA and reasonably relied upon the BSA’s

representations that it presented a moral and safe place for boys.

       281.     BSA deliberately withheld information from Congress in its annual report from

scouts and their parents, including A.A and his guardian.

       282.     It withheld information about the true nature and extent of pedophilia in scouting;

the warning signs of abuse in scouting, of which BSA was aware; and the methods pedophiles

had been using to gain access to scouts, to groom them for abuse, and to keep them silent. BSA's



                                                52
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 54 of 65 PageID 64



timely communication of this information would have enabled scouts, including A.A., to protect

himself from sexual abuse by pedophiles in scouting. It would have enabled Congress to perform

its constitutional oversight function over a congressionally-chartered, tax-payer funded and tax-

exempt youth organization which brings unscreened, unvetted adults into contact with tens of

millions of children annually.

       283.    BSA had a financial incentive to withhold facts and information about predatory

and pedophilic Scoutmasters and/or Assistant Scoutmasters.

       284.    Since 1910, BSA has derived millions of dollars per year licensing the rights to its

name, emblems, scouting paraphernalia, and BSA-branded merchandise to affiliated scouting

organizations throughout the United States and abroad (See 36 U.S.C, § 30905). BSA has

realized income from these federally-protected assets by marketing them to parents and their

children, including A.A.

       285.    BSA’s marketing includes encouraging parents to enroll their children in BSA.

Enrollment secures parents’ and children's commitment to follow a system that encourages

parents to entrust their children’s health and safety to BSA. This entrustment empowers BSA to

secure each child's oath to uphold the "Scout Law," to adopt the "Scout" identity, and to adhere

to a system that requires children to engage in activities that expose them to adults and others.

This system includes overnight outings, camping events, and trips away from parents. The

system is reward based, obligating the child to purchase emblems, badges, and other Scouting

paraphernalia, which in turn creates profit for the federally charted organization.

       286.    In addition to being federally created, federally chartered, and endowed by

Congress with exclusive economic rights, BSA is funded by the federal government, private

donations, membership dues, corporate sponsors, and special events




                                                 53
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 55 of 65 PageID 65



       287.    BSA is the 18th largest nonprofit in the United States, with income exceeding

$780 million dollars a year.

       288.    Upon information and belief, the Boy Scout Defendants engaged in a plan of

action to cover up incidents of the sexual abuse of minors by Scoutmasters and Assistant

Scoutmasters and prevent disclosure, prosecution and civil litigation including, but not limited

to:

               a.     Failure to report incidents of abuse to law enforcement or child protection
                      agencies;

               b.     Concealment of abuse they had substantiated and failure to seek out and
                      redress the injuries its Scoutmasters and leaders had caused; and

               c.     Failure to advise local scouting agencies of the rampant problem of sexual
                      abuse of scouts by Scoutmasters and leaders and that BSA's system of
                      "Ineligible Volunteer Files" was ineffective at curbing the problem.

       289.    Based on these actions, the Boy Scout Defendants engaged in fraudulent

concealment and are estopped from asserting the defense of statute of limitations and/or laches.

       290.    A.A. alleges that had the BSA notified A.A., his guardian, civil authorities, or the

scouting public of the pervasiveness of sexual abuse by the BSA’s adult scout leaders, A.A.

would either not have joined the BSA or not been allowed by his guardian to join the BSA.

       291.    Alternately, if the BSA had educated A.A. and his guardian of the nature of risks

of abuse by adult scout leaders, that he would have taken steps to protect himself from the

grooming and sexual abuse to which his adult scout leader subjected him.

       292.    BSA had notified or educated A.A. and his guardian of the nature of risks of

abuse by adult scout leaders, he would not have, and would not have been permitted continuous

sleep-overs at the home of Steve Fout in the bedroom of George Fout.




                                                54
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 56 of 65 PageID 66



        293.    The above described conduct of the Boy Scout Defendants was willful and

outrageous, was committed in reckless disregard of the probability of causing A.A.’s severe

emotional distress, mental anguish, humiliation, and psychological, spiritual, and physical injury

and illness of A.A.

        294.    Additionally, in doing the acts as described herein, the Boy Scout Defendants

were guilty of fraud, oppression, or malice. As a direct and proximate result of the practice of

deceit, deception, concealment and fraud by the Boy Scout Defendants and George Fout, A.A.

was victimized by George Fout and sustained the profound injuries, losses and damages as set

forth therein

        WHEREFORE, the Plaintiff, A.A., seeks judgment against Defendant BSA, NORTH

FLORIDA COUNCIL and SILVER SPRINGS SHORES for A.A.’s compensatory damages,

plus costs of suit, post-judgment interest, and such other and further relief as this Court deems

just and proper. A.A. reserves the right to amend this Complaint to assert punitive damages. A.A.

further requests trial by jury of all issues so triable.

        Dated: August 30, 2019.

                                                 MORGAN & MORGAN, P.A.
                                                 Business Trial Group

                                                 s/Paul L. SanGiovanni
                                                 Paul L. SanGiovanni, Attorney at Law
                                                 Florida Bar No. 0513164
                                                 Cari Whitmire, Attorney at Law
                                                 Florida Bar Number 1015584
                                                 20 North Orange Avenue, Suite 1600
                                                 Orlando, Florida 32801
                                                 Telephone: (407)418-6041
                                                 Facsimile: (407)245-3394
                                                 Primary E-mail: PSangi@forthepeople.com
                                                 Primary E-mail: CWhitmire@forthepeople.com
                                                 Secondary E-mail: MTodd@forthepeople.com




                                                    55
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 57 of 65 PageID 67




          012343578759 9 8  935
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 58 of 65 PageID 68
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 59 of 65 PageID 69
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 60 of 65 PageID 70
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 61 of 65 PageID 71
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 62 of 65 PageID 72
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 63 of 65 PageID 73




 01245678998 
    
 !"#$ %&' (#")*'+#,*,+*%(!-, ,.#+/#'+.
 +!0 *+.' '1*#*."#2%!#..!-!##1+.("#&'(#3+#
 +!04+567
 89
 3!% ! *:5..0 %2##0 %0(#%#; 0+!0%' (!#*%+!0#2%#
 &' (#4+5<#.,#*, ,.+#+..#<#/,%.",%'+..%#*!-=!#+..%
 +5+/=+!0 *+..%#*+-#67
 8>?
 )&'(#7
    @7 ABCDEFGBEHI7
    @7 JGIKL7
    @7 MNLOPCL7
    @7 QBRNSTLI7
    @7 UGCBENGCD7
    @7 VRST7
    @7 WXNTRNSE7
    @7 UHNNBPCL7
    @7 AHBRPEI7
    @7 YBKZN7
    @7 ULNKS7
    @7 [NZNBNSE7
 \]^_`a_bcdae
 AHN7OCBOGDN7GP7EHRD7fGBOGBKERGS7DHKLL7XN7EG7OBGgGENh7EHBGCiH7GBiKSRjKERGSh7KST7
 fGGONBKERGS7FREH7GEHNB7KiNSfRNDh7EHN7KXRLREI7GP7XGID7EG7TG7EHRSiD7PGB7EHNgDNLZND7KST7
 GEHNBDh7EG7EBKRS7EHNg7RS7kfGCEfBKPEh7KST7EG7ENKfH7EHNg7OKEBRGERDgh7fGCBKiNh7DNLPlBNLRKSfNh7
 KST7mRSTBNT7ZRBECNDh7CDRSi7EHN7gNEHGTD7FHRfH7KBN7SGF7RS7fGggGS7CDN7XI7YGI7kfGCEDn7
 oQNTNBKL7UHKBENBh7DNfn7pn7
 WSN7GP7EHN7iGKLD7GP7EHN7YGI7kfGCED7GP7qgNBRfK7RD7EG7OBGZRTNh7EHBGCiH7fHKBENBNT7
 GBiKSRjKERGSDh7K7OBGiBKg7PGB7XGIDh7IGCSi7gNSh7KST7IGCSi7FGgNS7TNDRiSNT7EG7
 NSfGCBKiN7EHNg7EG7XN7PKREHPCL7RS7EHNRB7BNLRiRGCD7TCERNDh7XCRLT7TNDRBKXLN7rCKLRERND7GP7
 fHKBKfENBh7EBKRS7KST7RSZGLZN7EHNg7RS7EHN7BNDOGSDRXRLRERND7GP7OKBERfROKERSi7fRERjNSDHROh7KST7
 TNZNLGO7RS7EHNg7ONBDGSKL7PRESNDDn7
             stuvwvxyz{yx|y}~|y~~y| vx
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 64 of 65 PageID 74



 012345628195 4466216532 45 44929822644 1 5 3964
 539424332 4922261825 44562 492642 12162
 66158 46624232  59261422619266124562539
 828 2
  !"#$%&' ()&
 *9211 29233464425 114443925394228292
 8282+112,332 6443822-564.4432/42820*92
 2 2622342443114342  94828 2941499 2
 828 2232445/564158
 1 !"2#!324#&2(#"2&
 66443522 146235434 45255
     6728 2941
     894532
     :;58
     <=581184
     >*544
     ?34442 5 34432432
     @ 532825 2344
     AB42432,3884 4224320
 *922494399234 52642 48252 922924
 48153292556422654 9415 6 9234*928282
 35539422411 249454C445 2664828 2*92
  4433511444992 4B4158 52112 
  9244399415834 5 424326634 52
 2/56648155 232 5D228653E52456692E92
  4432
 *9234 92443436 2
     F GH2 411442 9I45153E125832 
     F J26142H4441425/5641589249
     F 759564922 32 9224428 6225 82
                            
Case 5:20-cv-00069-JSM-PRL Document 1-1 Filed 02/18/20 Page 65 of 65 PageID 75



 012245678769 1752 5257152586 179479715522517257652
 5972176167115525215258154 16 71 71729
 5421 755712014795212517252251712 665228 6 17
 1 1156 1559 7176 15 27479576 97
       79 657152556178715 95274
       7787145257151567 52894 
      015 71617717521 1217 159714 1 4 17674 179
        6451717
      17815 6 479 194 
      17815 9 65514 !4797571! 95
        6 25296 67716711552965514659 52
      77 79 6517121 5885617567227525765
 59721761255225765!766 1725765294 2 56 7591
 156 1559 717971201255222 97! 986 1559
  717971559291 25 !521562795 1781255592215
 6 674 724 5901 24 17674 1527951577156 67! 9519
 89" 72781587 6787124 
 #
